DETAILED ACTION
Claims 2-12 and 14-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 2-12 and 16 in the Reply filed on 8/25/2022, is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.
Applicant’s election without traverse of a species, mammal and mPGES1 inhibitor, claims 2-12 and 16 in the Reply filed on 8/25/2022, is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the Reply.
Claims 2-10, 12, and 16 are present for Examination and the subject of the Office Action below.
The requirement is still deemed proper and is therefore made FINAL.

Priority
The application, filed 12/11/2019 is a national stage entry of PCT/EP2018/065318, with an International Filing Date of 6/11/2018, and claims foreign priority to 17175535.8, filed 6/12/2017.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 1/3/2020, 2/19/2020, and 9/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 both require, “known to be susceptible to a therapy with an inhibitor of prostaglandin E formation.”
This language is indefinite as one would not be unable to ascertain the metes and bounds of a tumor “known to be susceptible” as the knowledge of one is relative to the individual, and as such is relative to who reads the claim or practices the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. “MicroRNA-574-5p promotes metastasis of non-small cell lung cancer by targeting PTPRU,” Nature: Scientific Reports 6:35714 (2016); and Kamei et al. “Microsomal prostaglandin E synthase-1 in both cancer cells and hosts contributes to tumour growth, invasion and metastasis,” Biochem. J. (2010) 425, 361–371.
Claim 16, the independent claim, is directed towards a method for identifying and treating a subject, comprising: determining in a test sample of the subject the amount of microRNA-574-5p; comparing the determined amount to a reference identifying a subject suffering from a prostaglandin E-dependent tumor as being susceptible to a therapy with an inhibitor of prostaglandin E formation based on said comparison; and treating the subject with an inhibitor of prostaglandin E formation.
Zhou teaches the role of miRNA-574-5p in lung cancer, and notes that miRNA-574-5p is a biomarker for promotion of metastasis. Zhou determines the level of miRNA-574-5p in a sample and compares the sample to control values, comparing non-metastatic and metastatic patients. This comparison indicates that an increased level of miRNA-574-5p is associated with metastatic disease. 
Zhou states, “[d]espite the importance of staging, almost all patients with NSCLC eventually relapse, resulting in metastatic disease and death. Although new advances in immunotherapy and targeted therapy are promising, once systemic metastasis develops, the 5-year survival rate is below 10%. Thus, inhibiting metastatic progression to prolong the OS of patients with NSCLC remains a challenge.”
Zhou teaches miRNA-574-5p as a biomarker, and as an indicator of metastasis. Therefore, one would determine the level of miRNA-574-5p and compare the level to a control in cancers, and specifically lung cancer. Zhou teaches that an elevated level of miRNA-574-5p will indicate a cancer that is metastatic and in need of a treatment to reduce/control the migration of the cancer.
Zhou doesn’t teach using miRNA-574-5p as an indication/identification of the cancer being susceptible to treatment with a mPGES1 inhibitor, only as an indication of metastasis. 
Kamei teaches that reduced lung metastasis occur in mPGES-1-KO mice. Thereby indicating that an mPGES-1 inhibitor, and lower PGE would be important in treating lung cancer with metastasis potential. Kamei concludes with the general knowledge stating, “Our results
clearly indicate that mPGES-1 expressed in both cancer cells and hosts is capable of promoting proliferation and invasion of cancer cells in vitro and in vivo……  In conclusion, the results of the present study suggest that both cancer cell-associated and host-derived mPGES-1 is critical
for tumour growth and metastasis. The mPGES-1-driven PGE2 signalling on stromal cells may be functionally linked to the induction of potent pro-angiogenic and matrix-degrading
factors, which in turn would facilitate tumour development….. Therefore, an mPGES-1
inhibitor would exhibit a chemopreventive action on various tumours by attenuating both cancer cell- and stromal cell derived PGE2, thereby serving as a novel therapeutic tool for
cancer.” 
	Kamei teaches the role of PGE in metastasis and provides a nexus for treating lung cancer with higher levels of miRNA-574-5p, as high miRNA-574-5p is associated with metastasis, as such one would be motivated to use a an mPGES-1 inhibitor in cancers with high miRNA-574-5p and high PGE. Therefore, one would be motivated to determine the levels of miRNA-574-5p and PGE in cancers, to determine metastatic risk and potential for treatment with an mPGES-1 inhibitor. Claims 16 and 6-9 are obvious in view of the art.


Claim Rejections - 35 USC § 103
In regards to claim 12
Claims 16, 2-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. “MicroRNA-574-5p promotes metastasis of non-small cell lung cancer by targeting PTPRU,” Nature: Scientific Reports 6:35714 (2016); and Kamei et al. “Microsomal prostaglandin E synthase-1 in both cancer cells and hosts contributes to tumour growth, invasion and metastasis,” Biochem. J. (2010) 425, 361–371; as applied to claims 16 and 2-10 above in further view of Larsson et al. “Inhibition of microsomal prostaglandin E synthase-1 as targeted therapy in cancer treatment,” Prostaglandins & other Lipid Mediators 120 (2015) 161–165; and Gharat et al. US 2015/0087646 A1 published March 26, 2015.
Zhou and Kamei render obvious measuring miRNA-574-5p and PGE in cancer patients and treating those cancers with an mPGES-1 inhibitor. They do not teach specific mPGES-1 inhibitors
Larsson teaches that even though prostaglandin E2 has been assigned an important role for development and progression of cancer, NSAIDs are not routinely used in the clinic as treatment of cancer patients or as chemo preventive treatment, due to adverse side effects caused by the general inhibition of prostaglandins important for normal cellular processes. Genetic deletion of mPGES-1 has successfully demonstrated selective inhibition of PGE2 as a possible way to avoid general and detrimental down regulation of prostaglandins resulting from COX inhibition, but there is no selective mPGES-1 inhibitors on the market.
Gharat teaches small molecule drugs for the inhibition of mPGES-1. The molecules are triazolone compounds as mPGES-1 inhibitors. 
Zhou recognized that miRNA-574-5p is a biomarker in cancer metastasis, and when the marker is overexpressed one should fully characterize the patient and use treatments to prevent unseen metastasis. 
Kamei and Larsson recognized that PGE is a biomarker in cancer metastasis and that a cancer with high/overexpressed PGE is an ideal candidate for treatment with an inhibitor that lowers the level of PGE, specifically an mPGES-1 inhibitor as it would have less side effects.
Gharat teaches the chemical structure of specific mPGES-1 inhibitors.
Therefore, measuring the level of PGE and miRNA-574-5p in a cancer patient is known, and treating patients with a high/overexpressed PGE with a PGE inhibitor is known. One would combine the references, as both biomarkers are indicative of concern for metastasis. While it is not taught in the art that miRNA-574-5p overexpression is a driver of the level of PGE. While the art is silent of this fact, the art clearly teaches all the required steps, and the art clearly provides a rationale for combining the references. Given that the claims use comprising language and are quite broad, measuring PGE is not excluded, as such the instant claims are obvious in view of the references above.

Claim Rejections - 35 USC § 103
In regards to claim 2-5
Claims 2-5 were not specifically discussed in the above rejections, as these claims are directed to obvious variation within the references and will be elaborated her.
Claim 2 requires, “wherein said reference is derived from a subject or a group of subjects suffering from a prostaglandin E-dependent tumor known to be susceptible to a therapy with an inhibitor of prostaglandin E formation.”
The “reference” is taught in the Zhou see Figure 1 and 2.
Claim 3 requires “wherein an essentially identical or increased amount of microRNA-574-5p in the test sample is indicative for a subject being susceptible to a therapy with an inhibitor of prostaglandin E formation and wherein a decreased amount of microRNA-574-5p in the test sample is indicative for a subject being not susceptible to a therapy with an inhibitor of prostaglandin E formation.”
The “increased amount of microRNA-574-5p” is taught in the Zhou see Figure 1 and 2.
Claim 4 requires, “wherein said reference is derived from (i) a non-tumor tissue sample or from (ii) a subject or a group of subjects suffering from a prostaglandin E-dependent tumor known not to be susceptible to a therapy with an inhibitor of prostaglandin E formation or (iii) a healthy subject or group of healthy subjects.”
The “subjects suffering from a prostaglandin E-dependent tumor known not to be susceptible to a therapy with an inhibitor of prostaglandin E formation” is taught in the Zhou see Figure 1 and 2.
Claim 5 requires, “wherein an essentially identical or decreased amount of microRNA-574-5p in the test sample is indicative e for a subject being not susceptible to a therapy with an inhibitor of prostaglandin E formation and wherein an increased amount of microRNA-574-5p in the test sample is indicative for a subject being susceptible to a therapy with an inhibitor of prostaglandin E formation.”
The “subjects” is taught in the Zhou see Figure 1 and 2, as one would not treat low levels of microRNA-574-5p as they are not prone to metastatic tumours.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629